 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35619 Page 1 of 18



 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
      AL OTRO LADO, INC., et al.,                  Case No.: 17-cv-02366-BAS-KSC
 9
                                     Plaintiffs,   ORDER:
10
           v.                                      (1) GRANTING PLAINTIFFS’ MOTION
11                                                     FOR CLASS CERTIFICATION
      CHAD F. WOLF, et al.,                            [ECF No. 390];
12
                                   Defendants.     (2) DENYING AS MOOT DEFENDANTS’
13                                                     MOTIONS TO STRIKE
                                                       [ECF No. 411, 425];
14
                                                      AND
15
                                                   (3) TERMINATING AS MOOT THE
16                                                     PARTIES’ MOTION TO SEAL
                                                       [ECF No. 432]
17

18         Before the Court is Plaintiffs’ Motion for Class Certification (“Motion”). (ECF No.
19   390.) Plaintiffs request that the Court certify a class of all noncitizens who seek or will
20   seek to access the U.S. asylum process by presenting themselves at a Class A port of entry
21   (“POE”) on the U.S.-Mexico border, and were or will be denied access to the U.S. asylum
22   process by or at the instruction of U.S. Customs and Border Protection (“CBP”) officials
23   on or after January 1, 2016. Plaintiffs further request that the Court certify a subclass of
24   all noncitizens who were or will be denied access to the asylum process at a Class A POE
25   on the U.S.-Mexico border as a result of Defendants’ metering policy on or after January
26   1, 2016. For the reasons explained below, the Court GRANTS Plaintiffs’ Motion,
27   DENIES AS MOOT Defendants’ Motions to Strike, and TERMINATES AS MOOT
28   the related Motion to seal.

                                                   -1-
                                                                                          17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35620 Page 2 of 18



 1   I.     RELEVANT BACKGROUND
 2          On November 13, 2018, Plaintiffs filed the operative Second Amended Complaint
 3   (“SAC”) in this action seeking class-wide injunctive and declaratory relief regarding
 4   CBP’s purported pattern and practice of systematically denying asylum seekers access to
 5   the asylum process along the U.S.-Mexico border. (See ECF No. 189.) Specifically,
 6   Plaintiffs claim that “CBP refused to inspect and process” asylum-seekers in accordance
 7   with the governing statute, which requires CBP officers to refer for an interview by an
 8   asylum officer any noncitizens who arrive at POEs and “indicate an intention to apply for
 9   asylum.” (Mem. of P. & A. in supp. of Mot. (“Mem. of P. & A.”) at 6–7, ECF No. 390-1
10   (citing 8 U.S.C. § 1225(b)).) Instead, Plaintiffs allege, CBP prevents asylum-seekers from
11   accessing the asylum process on the pretext that the POEs are at capacity, when its true
12   intent is to deter individuals from seeking asylum in the United States at all. (Id. at 13.)
13          First, Plaintiffs claim that in 2016, CBP officers engaged in “various means to turn
14   back asylum seekers arriving at Class A POEs on the U.S.-Mexico border”—including
15   lies, threats, intimidation and coercion, verbal abuse, physical force or obstruction, delays
16   and denials, and racial discrimination. (Mem. of P. & A. at 7; see also SAC ¶ 2.) Second,
17   Plaintiffs contend that as early as May 2016, Defendants began implementing a policy to
18   restrict the flow of asylum seekers at the San Ysidro POE. (SAC ¶ 51.) Pursuant to this
19   policy, CBP coordinates with the Government of Mexico to “control the flow” of asylum
20   applicants by limiting the number of intakes performed daily at POEs. (Id. ¶ 52.)
21   Noncitizens who attempt to seek asylum at POEs outside certain “intake periods” are given
22   “numbers with intake dates” and told to “remain in-line in Mexico” until their number is
23   called—a practice referred to as “metering.”1 (Id. ¶¶ 52–53.) Plaintiffs allege that CBP
24   has been metering asylum-seekers border-wide since November 2016. (Id. ¶¶ 55–57.)
25          Ultimately, according to Plaintiffs, Defendants announced the existence of a
26   “Turnback Policy” in spring 2018 “mandating that lower-level officials directly or
27
     1
      This process is also referred to as “queue management.” (Defs.’ Opp’n to Mot. (“Opp’n”) at 8, ECF No.
28   406.)

                                                     -2-
                                                                                                  17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35621 Page 3 of 18



 1   constructively turn back asylum seekers at the border,” including through pretextual
 2   assertions that POEs lack capacity to process asylum seekers. (SAC ¶¶ 3, 61–62, 65; see
 3   also Metering Guidance, Ex. 1 to Defs.’ Opp’n to Mot., ECF No. 406-2.) Per this Metering
 4   Guidance, CBP officers instruct asylum-seekers “to wait on the bridge, in the preinspection
 5   area, or at a shelter until there is adequate space at the POE” or inform them that they
 6   cannot be processed because the POE is “full” or “at capacity.” (SAC ¶ 3; Metering
 7   Guidance at 1.)
 8          Plaintiffs claim that CBP “continued to buttress the Turnback Policy” with the other
 9   unlawful tactics, some of which were implemented independently of the Turnback Policy,
10   while others were “part of or incident to the Turnback Policy.” (SAC ¶¶ 62, 84.) In sum,
11   Plaintiffs’ allege that CBP officials commit the following acts to further their goal of
12   restricting access to the asylum process:
13          1)   Misrepresent the state of the law, asylum-seekers’ eligibility, prerequisites for
14               asylum claims, or POE capacity (id. ¶ 85)2;
15          2)   Threaten to detain, deport, arrest, ban, bring criminal charges against, or
16               physically harm asylum-seekers, or threaten to separate them from their
17               children, if they continue to pursue their asylum claims (id. ¶ 87) 3;
18          3)   Verbally and physically abuse asylum seekers (id. ¶ 89)4;
19          4)   Coerce asylum seekers into recanting their alleged credible fear on video or
20

21
     2
       (See Decl. of Abigail Doe ¶¶ 13, 15, Ex. 9 to Decl. of Stephen Medlock (“Medlock Decl.”), ECF No.
22   390-11; Decl. of Beatrice Doe ¶¶ 10–12, 24, Ex. 10 to Medlock Decl., ECF No. 390-12; Decl. of Carolina
     Doe ¶¶ 18, 20, Ex. 11 to Medlock Decl., ECF No. 390-13; Decl. of Dinora Doe ¶¶ 9, 12, Ex. 12 to Medlock
23   Decl., ECF No. 390-14; Decl. of Ingrid Doe ¶¶ 15, 17, Ex. 13 to Medlock Decl., ECF No. 390-15; Decl.
     of Jose Doe ¶¶ 9, 18–19, Ex. 14 to Medlock Decl., ECF No 390-16; Decl. of Maria Doe ¶¶ 4, 9, Ex. 97
24   to Medlock Decl., ECF No. 390-99; see also Expert Report of Stephanie Leutert (“Leutert Rep.”) ¶ 45,
     Ex. 7 to Medlock Decl., ECF No. 389-9 (attesting that turnbacks from POEs are often accompanied by
25   messages that the U.S. was “not accepting any more people” and CBP was not “receiving people from
     Honduras”).)
26   3
       (See Decl. of Abigail Doe ¶¶ 14–16; Decl. of Beatrice Doe ¶¶ 16, 21, 24; Decl. of Carolina Doe ¶¶ 19–
     21; Decl. of Dinora Doe ¶¶ 16–17; Decl. of Jose Doe ¶ 11.)
27
     4
       (See CBP Report of Investigation, Ex. 5 to Medlock Decl., ECF No. 389-7; Decl. of Dinora Doe ¶¶ 16–
28   17; Decl. of Jose Doe ¶ 11.)


                                                      -3-
                                                                                                   17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35622 Page 4 of 18



 1                withdrawing their applications for admission (id. ¶ 91) 5;
 2          5)    Deny access to POEs without any explanation (id. ¶ 93)6;
 3          6)    Obstruct access to POEs by setting up “pre-checkpoints” that prevent asylum-
 4                seekers from entering the POE building (id. ¶ 95)7;
 5          7)    “Meter” asylum seekers by limiting the number of individuals they process per
 6                day, “routinely tell[ing] asylum seekers approaching POEs that in order to
 7                apply for asylum, they must get on a list or get a number,” and preventing
 8                asylum-seekers from coming to the POE “until their number is called which
 9                can take days, weeks or longer” (id. ¶ 100)8;
10          8)    Discriminate against certain asylum-seekers by denying access to those with
11                darker complexion or those from certain countries (id. ¶¶ 103–04). 9,10
12          Plaintiffs argue that Defendants, through the above conduct, “single out asylum
13   seekers for treatment that applies to no other group of individuals seeking admission to the
14   U.S.” and that no statutory authorization or other lawful justification exists for the
15   underlying policy to turn away asylum-seekers from POEs. (Mem. of P. & A. at 1, 4, 7
16   (noting that it is undisputed that CBP officers must refer individuals seeking asylum for
17   an interview with an asylum officer or place them into removal proceedings where they
18   can raise an asylum claim before an immigration judge).)
19

20
     5
        (See Decl. of Abigail Doe ¶¶ 16–18; Decl. of Beatrice Doe ¶ 21; Decl. of Carolina Doe ¶¶ 23–27.)
21   6
        (See Decl. of César Doe ¶ 11, Ex. 99 to Medlock Decl., ECF No. 390-11; Decl. of Victoria Doe ¶ 11,
     Ex. 100 to Medlock Decl., ECF No. 390-102.)
22
     7
        (See Decl. of Roberto Doe ¶¶ 4–5, Ex. 73 to Medlock Decl., ECF No. 390-75; Decl. of Maria Doe ¶¶ 4,
23   9; Decl. of Juan Doe ¶¶ 6, 9, Ex. 101 to Medlock Decl., ECF No. 390-103; Decl. of Úrsula Doe ¶¶ 6, 9,
     Ex. 102 to Medlock Decl., ECF No. 390-104; see also Dep. of Todd Owens 155:10–156:17, 274:7–8, Ex.
24   2 to Medlock Decl., ECF No. 389-4 (testifying that CBP officers were posted at the limit line or in the
     middle of POE bridges); March 19, 2019 email, Ex. 15 to Medlock Decl., ECF No. 390-17 (concerning
25   dangers to CBP officers standing at bridge midpoint); Leutert Rep. ¶¶ 51, 60.)
     8
       (See Decl. of Roberto Doe ¶¶ 4–5; Decl. of Maria Doe ¶ 4; Decl. of Bianca Doe ¶¶ 8–9, Ex. 98 to Medlock
26   Decl., ECF No. 390-100; Decl. of Victoria Doe ¶ 11; Decl. of Juan Doe ¶¶ 6, 9; Decl. of Úrsula Doe ¶¶ 6,
     9; Decl. of Emiliana Doe ¶¶ 9–12, Ex 103 to Medlock Decl., ECF No. 390-105.)
27
     9
        (See Leutert Rep. ¶ 45; Decl. of Dinora Doe ¶ 12.)
28   10
         The Court refers to these practices collectively as “turnbacks.”

                                                       -4-
                                                                                                     17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35623 Page 5 of 18



 1         Based on these assertions, Plaintiffs now bring this Motion to certify: (1) a class of
 2   asylum-seekers who were or will be denied inspection and access to the U.S. asylum
 3   process at certain POEs due to these practices; and (2) a subclass of asylum-seekers
 4   specifically denied access due to CBP’s metering practices. (Id. at 4.) Five of the Named
 5   Plaintiffs—Plaintiffs Abigail Doe, Beatrice Doe, Carolina Doe, Dinora Doe, and Ingrid
 6   Doe—claim they were subjected to coercion or lies when CBP officials denied them access
 7   to the asylum process at various POEs. The other eight Named Plaintiffs—Roberto Doe,
 8   Maria Doe, Juan Doe, Úrsula Doe, Victoria Doe, Bianca Doe, Emiliana Doe, and César
 9   Doe—allege that they were subjected to CBP’s metering policy.
10   II.   LEGAL STANDARD
11         Federal Rule of Civil Procedure 23 governs the certification and maintenance of
12   class actions. Plaintiffs bear the burden of demonstrating that their proposed class and
13   subclass comport with both Rule 23(a) and (b). Wal-Mart Stores, Inc. v. Dukes, 564 U.S.
14   338, 350 (2011); Zinser v. Accufix Res. Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001). A
15   plaintiff whose lawsuit meets the requirements of Rule 23 has a “categorical” right “to
16   pursue his claim as a class action.” Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins.,
17   559 U.S. 393, 398 (2010).
18         Federal courts possess broad discretion over class certification under this Rule.
19   Bateman v. Am. Multi-Cinema, Inc., 623 F.3d 708, 712 (9th Cir. 2010) (“The decision to
20   grant or deny class certification is within the trial court’s discretion.”). A district court
21   must take the substantive allegations of the complaint as true but is also “required to
22   consider the nature and range of proof necessary to establish [the] allegations” of the
23   complaint. In re Coordinated Pretrial Proceedings in Petroleum Prod. Antitrust Litig.,
24   691 F.2d 1335, 1342 (9th Cir. 1982) (citing Blackie v. Barrack, 524 F.2d 891, 901 n.17
25   (9th Cir. 1975)). A court may therefore consider evidentiary submissions as part of its
26   Rule 23 analysis. United Steel, Paper & Forestry, Rubber, Mfg. Energy, Allied Indus. &
27

28


                                                 -5-
                                                                                           17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35624 Page 6 of 18



 1   Serv. Workers Int’l Union, AFL-CIO, CLC v. ConocoPhillips Co., 593 F.3d 802, 810 (9th
 2   Cir. 2010).
 3          However, a court has “no license to engage in free-ranging merits inquiries at the
 4   certification stage.” Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 466
 5   (2013). “Merits questions may be considered to the extent—but only to the extent—that
 6   they are relevant to determining whether Rule 23 prerequisites for class certification are
 7   satisfied.” Id. at 466 (internal quotation marks omitted). Ultimately, “[t]he district court’s
 8   class certification order, while important, is also preliminary” because “‘[a]n order that
 9   grants or denies class certification may be altered or amended before final judgment.’”
10   Sali v. Corona Reg’l Med. Ctr., 909 F.3d 996, 1004 (9th Cir. 2018) (quoting Fed. R. Civ.
11   P. 23(c)(1)(C)).
12   III.   ANALYSIS
13          Plaintiffs request that the Court certify a class consisting of:
14          all noncitizens who seek or will seek to access the U.S. asylum process by
            presenting themselves at a Class A [POE] on the U.S.-Mexico border, and
15          were or will be denied access to the U.S. asylum process by or at the
            instruction of [CBP] officials on or after January 1, 2016.
16

17   (Mem. of P. & A. at 1.) Plaintiffs also request that the Court certify a subclass of “all
18   noncitizens who were or will be denied access to the U.S. asylum process at a Class A
19   POE on the U.S.-Mexico border as a result of Defendants’ metering policy on or after
20   January 1, 2016.” (Id.) The Court briefly addresses evidentiary issues before turning to
21   the class certification analysis.
22          A.     Evidentiary Objections
23          Preliminarily, the Court addresses Defendants’ two Motions to Strike the
24   anonymous and pseudonymous declarations submitted in support of Plaintiffs’ Motion and
25   Reply briefs. (See ECF Nos. 411, 425.) Defendants filed these motions after the parties
26   failed to reach an agreement about how to limit the disclosure of the declarants’ identifying
27

28


                                                   -6-
                                                                                           17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35625 Page 7 of 18



 1   information.11 Defendants now move to strike 23 declarations submitted in support of
 2   Plaintiffs’ Motion for Class Certification and 44 declarations submitted in support of the
 3   Reply on the basis that Plaintiffs never requested or received permission for these
 4   unidentified declarants to proceed anonymously or pseudonymously. 12 Because the Court
 5   did not rely on the declarations to resolve the issues raised on class certification, the Court
 6   DENIES AS MOOT Defendants’ Motions to Strike.13
 7          B.      Fed. R. Civ. P. 23(a)
 8          Rule 23(a) provides that a class may be certified only if:
 9          (1) the class is so numerous that joinder of members is impracticable; (2)
            there are questions of law or fact common to the class; (3) the claims or
10          defenses of the representative parties are typical of the claims or defenses of
            the class; and (4) the representative parties will fairly and adequately protect
11          the interests of the class.
12   Fed. R. Civ. P. 23(a); see also Shady Grove, 559 U.S. at 398. Courts refer to the Rule
13   23(a) factors as “numerosity, commonality, typicality, and adequacy of representation.”
14   Mazza v. Am. Honda Motor Co., 666 F.3d 581, 588 (9th Cir. 2012). Plaintiffs generally
15   bear the burden to show that their proposed subclass “independently meet[s] the
16   requirements for the maintenance of a class action.” Officers for Justice v. Civil Serv.
17   Comm’n, 688 F.2d 615, 630 (9th Cir. 1982). The Court addresses each factor below and
18   finds that Plaintiffs have satisfied the Rule 23(a) requirements.
19                  1.      Numerosity
20          Rule 23(a) requires that the class be “so numerous that joinder of all members is
21   impracticable.” Fed. R. Civ. P. 23(a)(1). When a class action seeks only equitable relief,
22
     11
        Plaintiffs’ counsel twice offered to share the information with Defendants on the condition that
23   Defendants agree to limit disclosure to only certain members of the defense team, but Defendants did not
     agree to Plaintiffs’ terms. (See Decl. of Alexander Halaska in supp. of Mot. to Strike Mot. Decls. ¶¶ 4, 5,
24   ECF No. 411-2; Decl. of Stephen Medlock in supp. of Opp’n ¶ 6, ECF No. 434-1.)
     12
25      The Court previously allowed the Named Plaintiffs to proceed pseudonymously or anonymously in this
     case without prejudice to future challenges by Defendants at later stages of the proceedings. (See ECF
26   No. 138.) Defendants do not seek to strike Named Plaintiffs’ declarations in their instant Motions to
     Strike.
27   13
        Because the Court did not consider any supporting documentation in conjunction with the Motions to
     Strike, the parties’ Motion to Seal certain exhibits to and portions of Plaintiffs’ Opposition to Defendants’
28   Motions to Strike (ECF No. 432) is TERMINATED AS MOOT.

                                                         -7-
                                                                                                         17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35626 Page 8 of 18



 1   as here, “the numerosity requirement is relaxed and plaintiffs may rely on the reasonable
 2   inference arising from plaintiffs’ other evidence that the number of unknown and future
 3   members” of a proposed class is sufficient to make joinder impracticable. Sueoka v.
 4   United States, 101 F. App’x 649, 653 (9th Cir. 2004).
 5          The numerosity requirement is generally satisfied when the class contains 40 or
 6   more members. Consolidated Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir.
 7   1995); Celano v. Marriott Int’l, Inc., 242 F.R.D. 544, 549 (N.D. Cal. 2007). Plaintiffs
 8   claim that this threshold is far exceeded in this case, noting that in Ciudad Juarez and
 9   Tijuana alone, a total of 57,460 people placed their names on waitlist in 2018 and 2019.
10   (Mem. of P. & A. at 23.)           Defendants concede that this satisfies the numerosity
11   requirements for the subclass, i.e., people who have been subjected or will be subjected to
12   CBP’s metering policy since April 2018. (Defs.’ Opp’n to Mot. (“Opp’n”) at 17–18, ECF
13   No. 406.)
14          However, Defendants argue that Plaintiffs’ class/subclass distinction is flawed
15   because “[m]etering is so distinct from the allegations of other ‘turnbacks’ that the
16   metering sub-class cannot properly be considered” derivative of the larger class. 14 (Id. at
17   18.) Instead, Defendants contend, the two groups should be considered separate classes.
18   (Id.) Defendants claim that under this formulation, the proposed class covering turnbacks
19   other than metering does not meet the numerosity requirement. (Id.)
20          The Court finds no issue with the class/subclass structure. Metering, like the other
21   conduct alleged, is one way in which CBP officers turn asylum-seekers away from POEs
22   instead of referring them to asylum officers for credible fear interviews under 8 U.S.C. §
23   1225(b). The proposed class and subclass capture all individuals allegedly subject to some
24   form of CBP conduct—metering or otherwise—that denied them access to this statutory
25   process. The subclass of metered asylum-seekers, therefore, does not encompass anyone
26   who is not also in the class; every individual who was or will be denied access to a POE
27
     14
       Defendants’ challenge to numerosity overlaps considerably with their argument regarding commonality
28   and typicality. The Court addresses these issues in Sections III.B.2 and III.B.3, infra.

                                                     -8-
                                                                                                 17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35627 Page 9 of 18



 1   necessarily includes any individual subject to metering at a POE. C.f. Ashker v. Gov. of
 2   State of Calif., No. C 09-5796 CW, 2014 WL 2465191, at *3 n.1 (N.D. Cal. June 2, 2014)
 3   (treating a proposed subclass as a separate class where plaintiff’s definition of the subclass
 4   “conceivably could encompass inmates who are not members of the proposed . . . class”).
 5   Where a subclass is subsumed within larger class, as here, plaintiffs are required to show
 6   only that the subclass was sufficiently numerous to satisfy numerosity requirement. See
 7   McCurley v. Royal Seas Cruises, Inc., 331 F.R.D. 142, 168 (S.D. Cal. 2019); see also
 8   Langley v. Coughlin, 715 F. Supp. 522, 553 (S.D.N.Y. 1989) (finding allegations that
 9   subclasses each encompassed anywhere between 30 and 250 class members were
10   sufficient to meet numerosity requirement for class and subclass certification). Plaintiffs
11   have done so. Thus, the Court finds numerosity is satisfied.
12                2.     Commonality
13         The commonality requirement requires that there be “questions of law or fact
14   common to the class.” Fed. R. Civ. P. 23(a)(2). “What matters to class certification . . .
15   is not the raising of common questions—even in droves—but rather, the capacity of a
16   class-wide proceeding to generate common answers apt to drive the resolution of the
17   litigation.” Dukes, 564 U.S. at 350 (quotations omitted). “All questions of fact and law
18   need not be common to satisfy the [commonality requirement]. The existence of shared
19   legal issues with divergent factual predicates is sufficient.” Meyer v. Portfolio Recovery
20   Assocs., 707 F.3d 1036, 1041 (9th Cir. 2012) (quotations omitted). “The common
21   contention ‘must be of such a nature that it is capable of classwide resolution—which
22   means that determination of its truth or falsity will resolve an issue that is central to the
23   validity of each one of the claims in one stroke.’” Id. at 1041–42 (quoting Dukes, 564 U.S.
24   at 350).
25         In this case, Plaintiffs argue that the commonality requirement is met because
26   Plaintiffs have shown that “that the existence and effects of turnbacks, including metering,
27   are systemic and capable of common proof.” (Mem. of P. & A. at 27.) With respect to
28   metering specifically, Plaintiffs state that it is undisputed that this practice applied to all

                                                  -9-
                                                                                            17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35628 Page 10 of 18



 1   POEs on the U.S.-Mexico border, regardless of capacity. (Id. at 26–27.) Plaintiff thus
 2   identify the following common questions of law and fact in this action:
 3          (1) whether Defendants are misinterpreting 8 U.S.C. §§ 1158(a)(1) and
            1225(a)(1), (a)(3), and (b)(1)(A)(ii) to apply only to individuals who are
 4          physically present in the U.S.; (2) whether Defendants denied noncitizens
            arriving at Class A POEs on the U.S.-Mexico border access to the U.S.
 5          asylum process; (3) whether class members have been “adversely affected or
            aggrieved” by agency action taken by Defendants, 5 U.S.C. § 701; (4)
 6          whether Defendants “unlawfully withheld or unreasonably delayed”
            mandatory agency action; (5) whether Defendants denied class members due
 7          process in violation of the Fifth Amendment; (6) whether Defendants’
            conduct violated the universal and obligatory international norm of
 8          nonrefoulement; (7) whether Defendants’ turnbacks are ultra vires; and (8)
            whether the Turnback Policy was adopted and implemented based on pretext
 9          and an unlawful desire to deter asylum seekers.
10   (Id. at 28.)
11            Defendants argue that Plaintiffs’ commonality argument fails for a number of
12   reasons. First, Defendants contend that Plaintiffs fail to “identify any common policy
13   beyond metering” regarding the broader class because the eight individuals allegedly
14   subjected to “turnbacks” other than metering describe conduct too disparate for purposes
15   of commonality. (Opp’n at 20–21.) Second, Defendants state that there are no questions
16   common to the metering subclass because Plaintiffs’ claims “turn on the highly-variable
17   factual circumstances unique to each port of entry,” some of which provide legitimate
18   reasons for turnbacks and thus require “an individual assessment of the officer’s use of
19   discretion.” (Id. at 22–23, 28–29.)
20          The Court is not persuaded. While Plaintiffs include eight discrete practices as the
21   factual bases for their claims, 15 this does not defeat commonality where the claims
22   themselves are still capable of class-wide resolution. In this regard, Plaintiffs identify
23

24   15
        There is evidence that the reason for these varied practices was due to the fact that despite turning
     asylum-seekers away since 2016, CBP had no standard practice governing the way in which officers were
25   to carry out that objective before the issuance of the Metering Guidance in 2018. (See CBP Report of
     Investigation at 8–9 (noting that at the beginning of 2017, CBP’s instructions at the San Ysidro POE about
26   stopping undocumented individuals were “conflicting and constantly changing” and while written policy
     was to allow those claiming asylum into the U.S., “management instructed the [CBP officers] to direct
27   [undocumented aliens] to the Beta group in Tijuana”); see also Leutert Rep. ¶¶ 45–47 (noting that “CBP
     officials were not using a uniform explanation for why [turnbacks] were taking place” and that metering
28   was not standardized in 2017–2018).)

                                                       - 10 -
                                                                                                      17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35629 Page 11 of 18



 1   sufficient commonalities between all eight practices to generate common answers in this
 2   case, including the following: (1) each practice is carried out by a single agency, CBP; (2)
 3   each furthers the administration’s objective of restricting asylum access; (3) all members
 4   of the class are subject to at least one of these practices; and (4) each practice is unlawful
 5   as to every asylum-seeker, regardless of the unique circumstances at each POE. (See Mem.
 6   of Ps. & As. at 27 (“[T]urnbacks, including metering, are illegal regardless of Defendants’
 7   proffered justification for them.”).)          Thus, Defendants’ argument that “potentially
 8   legitimate factors” exist to justify individual instances of metering is inapposite.16 See
 9   Parsons, 754 F.3d at 678 (holding that commonality existed where the inquiry into class
10   claims did not require a determination as to “the effect of those policies and practices upon
11   any individual class member (or class members) or to undertake any other kind of
12   individualized determination”).
13          What remains for the Court to resolve on the merits is whether these practices
14   constitute “agency actions unlawfully withheld”—namely, a refusal to inspect or process
15   asylum-seekers by referring them for credible fear interviews under 8 U.S.C. § 1225(b).
16   (Pls.’ Reply in. supp. of Mot. (“Reply”) at 5, ECF No. 413.) This is sufficient for
17   commonality. The different factual circumstances between each class member’s particular
18   experience does not destroy commonality because there is still a common underlying legal
19   question regarding whether each and every class member was illegally denied access to
20   the asylum system because of Defendants’ overarching policy. See Parsons v. Ryan, 754
21   F.3d 657, 678 (9th Cir. 2014) (finding commonality where putative class sought to
22   challenge 17 statewide policies governing “the overall conditions of health care services
23
     16
24       In any event, Plaintiffs have provided evidence to support that Defendants’ capacity-related
     justifications for turnbacks are pretextual. (See, e.g., “Prioritization Queue Management Strategy,” Ex.
25   35 to Medlock Decl., ECF No. 389-37 (shifting from “detention capacity” to “operational capacity” and
     prioritizing other tasks over asylum processing); Exs. 43–47 to Medlock Decl., ECF Nos. 389-45, 389-
26   46, 389-47, 389-48, 390-49 (noting processing capacities at POEs and CBP’s “funneling” of asylum-
     seekers from smaller POEs to larger POEs with long wait times); Exs. 52–56 to Medlock Decl., ECF No.
27   389-54 through 389-58 (citing to statements by CBP and DHS officials implying intended deterrent effect
     of turnbacks); see also Dep. of Whistleblower 99:15–100:2, 111:18–25, 112:23–113:6, Ex. 3 to Medlock
28   Decl., ECF No. 389-5 (testifying that capacity claims were false).)


                                                      - 11 -
                                                                                                    17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35630 Page 12 of 18



 1   and confinement” because “either each of the policies and practices [was] unlawful as to
 2   every inmate or it [was] not”); Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 957 (9th
 3   Cir. 2013) (“[Commonality] does not . . . mean that every question of law or fact must be
 4   common to the class; all that Rule 23(a)(2) requires is a single significant question of law
 5   or fact.”) (quotations and citation omitted); see also Armstrong v. Davis, 275 F.3d 849,
 6   868 (9th Cir. 2001) (finding commonality satisfied “where the lawsuit challenges a system-
 7   wide practice or policy that affects all of the putative class members”), abrogated on other
 8   grounds by Johnson v. California, 543 U.S. 499 (2005). The fact that “precise practices”
 9   among POEs or CBP officials differ does not mean that a constitutional or statutory floor
10   does not apply equally to all asylum claims raised at a POE. See Lyon v. U.S. Immigration
11   & Customs Enf’t, 300 F.R.D. 628, 642 (N.D. Cal. 2014) (finding commonality existed
12   where plaintiffs alleged that they were denied effective access to telephones at detention
13   facilities, despite the variation in phone policies and practices at each facility).
14         Thus, the Court finds commonality satisfied for purposes of certification.
15                3.     Typicality
16         In general, the claims of the representative plaintiffs “need not be substantially
17   identical” to those of all absent class members and need only be “reasonably co-extensive”
18   to qualify as typical. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998),
19   overruled on other grounds by Dukes, 464 U.S. 338. “The test of typicality is ‘whether
20   other members [of the class] have the same or similar injury, whether the action is based
21   on conduct which is not unique to the named plaintiffs, and whether other class members
22   have been injured by the same course of conduct.’” Parsons, 754 F.3d at 685 (citation
23   omitted).
24         According to Plaintiffs, the claims of the 14 Named Plaintiffs illustrate the myriad
25   ways in which denials of access to the asylum process are carried out at the southern
26   border. While some Named Plaintiffs were able to reach the entrance to the POE building
27

28


                                                  - 12 -
                                                                                            17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35631 Page 13 of 18



 1   or even the building itself before being turned away by CBP, 17 others were prevented from
 2   approaching the POE building by CBP or officials from the Government of Mexico,18
 3   often at the midpoint of the bridge that divides the United States and Mexico.19 Some were
 4   told by CBP officials that the POE was full or closed, 20 while others were told to wait in
 5   Mexico, referred to Mexican authorities, or simply told that they could not apply for
 6   asylum. 21 Further, five Named Plaintiffs allege that they experienced coercion, threats,
 7   misrepresentations, and abuse as part of CBP’s denial of access to the asylum process. 22
 8          The Court finds that the Named Plaintiffs’ claims are all “reasonably co-extensive”
 9   of the claims of the broader class of asylum-seekers who were or will be denied access to
10   a Class A POE “by or at the instruction of” CBP officials, and of the claims of the metered
11   subclass. Although the mechanics and locations of the Named Plaintiffs’ claims vary, they
12   all involve the same injury—denial of access to the asylum process. The Named Plaintiffs
13   also raise the same legal arguments as those of the class and subclass; namely, that CBP’s
14   refusal to inspect and process them violates the Immigration and Nationality Act (“INA”),
15   the Administrative Procedures Act (“APA”), the Due Process Clause of the Fifth
16   Amendment, and the Alien Tort Statute. (Mem. of P. & A. at 29–30.) Identical factual
17   circumstances are not necessary where, as here, the claims of the Named Plaintiffs, class,
18   and subclass are based on the same legal theories arising from the same alleged unlawful
19   practice. See Rodriguez v. Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (finding typicality
20   where the petitioner and proposed class “raise[d] similar constitutionally-based arguments
21   and [were] alleged victims of the same practice of prolonged detention while in
22
     17
         (See Decl. of Abigail Doe ¶¶ 9–10; Decl. of Beatrice Doe ¶ 9; Decl. of Carolina Doe ¶¶ 14; Decl. of
23   Dinora Doe ¶¶ 8, 11, 16; Decl. of Ingrid Doe ¶¶ 13, 16; Decl. of Bianca Doe ¶¶ 8, 11–14; Decl. of Victoria
     Doe ¶ 11; Decl. of Emiliana Doe ¶ 12.)
24   18
        (See Decl. of César Doe ¶ 4; Decl. of Maria Doe ¶¶ 4, 9–12.)
     19
         (See Decl. of Roberto Doe ¶¶ 2–4; Decl. of Maria Doe ¶ 7; Decl. of Juan Doe ¶¶ 6, 9; Decl. of Úrsula
25   Doe ¶¶ 6, 9.)
     20
         (See Decl. of Beatrice Doe ¶ 10, 12; Decl. of Jose Doe ¶ 18; Decl. of Roberto Doe ¶ 5; Decl. of Bianca
26   Doe ¶ 8; Decl. of Juan Doe ¶ 6; Decl. of Úrsula Doe ¶ 6; Decl. of Emiliana Doe ¶ 12.)
     21
         (See Decl. of Abigail Doe ¶ 15; Decl. of Ingrid Doe ¶¶ 15, 16; Decl. of Jose Doe ¶¶ 9, 18–19; Decl. of
27   Maria Doe ¶ 4; Decl. of Bianca Doe ¶¶ 11–14; Decl. of Victoria Doe ¶ 11.)
     22
         (See Decl. of Abigail Doe ¶¶ 13–18; Decl. of Beatrice Doe ¶¶ 9, 12, 20–21, 24; Decl. of Carolina Doe
28   ¶¶ 16, 18–21, 23–24, 26; Decl. of Dinora Doe ¶¶ 9, 12, 16–17; Decl. of Jose Doe ¶ 12.)

                                                       - 13 -
                                                                                                      17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35632 Page 14 of 18



 1   immigration proceedings”). Further, there is no indication that these denials were unique
 2   to Named Plaintiffs; indeed, given the undisputed number of people on waitlists, it is clear
 3   that others have been subjected to this same course of conduct.
 4          Defendants raise several challenges to typicality. First, Defendants contend that the
 5   claims of Plaintiffs Abigail Doe, Beatrice Doe, Carolina Doe, Dinora Doe, and Ingrid Doe
 6   are not typical of the putative subclass members’ claims because they allege they were
 7   turned back by CBP officers before the Metering Guidance was issued in 2018. (Opp’n at
 8   31–32.) However, the Court is not persuaded by any suggestion that these claims are
 9   atypical simply because of their timing. Plaintiffs have alleged, with citation to supporting
10   evidence, that Defendants began metering asylum seekers at the San Ysidro POE in 2016
11   and that the metering policy adopted in 2018 was merely a formalization of this process.23
12   As such, the Court does not find that the chronology of these Plaintiffs’ claims means they
13   are not reasonably co-extensive of the subclass’s metering claims.
14          Second, echoing their challenge to the commonality requirement, Defendants state
15   they “can raise unique factual defenses” as to each Named Plaintiff’s individual turnback
16   at a POE that defeats typicality for both the class and subclass. (Opp’n at 32–33.) By way
17   of example, they state that the unlawfulness of Roberto Doe’s turnback, given the timing,
18   “depends on whether the government’s delay in processing him was unreasonable in light
19   of other congressionally-mandated activities occurring at the port that day[.]” (Id. at 32.)
20   This appears to be another iteration of Defendants’ argument that other “potentially
21   legitimate factors” could provide legal justification for the decision to turn back asylum-
22   seekers at POEs. Again, this argument misunderstands Plaintiffs’ core legal claim that all
23   turnbacks are illegal regardless of the proffered justification. See Section III.B.2., supra.
24          Lastly, Defendants contend that in some Plaintiffs’ cases, they were “intercepted by
25   Mexican officials” or otherwise did not encounter CBP officials and were therefore not
26

27   23
       See Rule 30(b)(6) Dep. of U.S. CBP 241:9–242:6, Ex. 1 to Medlock Decl., ECF No. 389-3 (noting that
     metering began in 2016 with influx of Haitian migrants); Dep. of Todd Owens 38:9–16, 100:2–6
28   (testifying that metering has been in place from 2016 to present).


                                                    - 14 -
                                                                                                 17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35633 Page 15 of 18



 1   subject to the enumerated turnback practices. (Opp’n at 32–33.) However, Plaintiffs have
 2   sufficiently supported their arguments at this stage that Mexican officials acted at the
 3   direction of CBP officials as part of the metering policy. 24 Moreover, to the extent some
 4   asylum-seekers placed themselves on waitlists without approaching a POE at all pursuant
 5   to the understanding that metering was in effect at the U.S.-Mexico border, these claims
 6   are also reasonably-coextensive of the Named Plaintiffs’ claims. The Court sees no
 7   meaningful difference between asylum-seekers who metered directly by CBP at or near a
 8   POE and those who placed their names on waitlists after receiving information about the
 9   practice from third parties, such as Mexican officials or other asylum-seekers.25
10          Thus, the Court therefore finds typicality has been met.
11                  4.     Adequacy of Representation
12          For the class representatives to adequately and fairly protect the interests of the
13   class, two criteria must be satisfied. “First, the named representatives must appear able to
14   prosecute the action vigorously through qualified counsel, and second, the representatives
15   must not have antagonistic or conflicting interests with the unnamed members of the
16   class.” Lerwill v. Inflight Motion Pictures, Inc., 582 F.2d 507, 512 (9th Cir. 1978).
17   Defendants do not contest the adequacy of the representation in this case.
18          The Court finds no evidence that the proposed class representatives have any
19
     24
20      See, e.g., Sept. 4, 2016 Email, Ex. 40 to Medlock Decl., ECF No. 389-42 (“Yesterday was the first day
     we have coordinated with [G]rupo [B]eta to slowdown the intake process.”); Queue Management Brief
21   (AOL-DEF-00517231), Ex. 41 to Medlock Decl., ECF No. 389-43 (“CBP has established a collaborative
     bi-national effort with The Government of Mexico (GoM) . . . to assist in slowing the flow of individuals
22   to the border.”); Nov. 22, 2016 Email, Ex. 54 to Medlock Decl., ECF No. 389-56 (“Mexican
     Immigration/Grupo Beta are handling the metering for San Ysidro and Calexico.”); see also Decl. of
23   Roberto Doe ¶ 6 (stating that a CBP official called Mexican immigration officials to “come and pick up”
     asylum-seekers from POE); Decl. of César Doe ¶¶ 4–6 (attesting that Grupo Beta told him that he “would
24   need to go through them to apply for asylum”); Decl. of Juan Doe ¶ 9 (stating that Mexican officials were
     “standing on the sidewalk checking people’s documents before they could reach the American officials
25   standing in the middle of the bridge); “FW: General Update on Migrant Caravan,” Ex. 29 to Mot., ECF
     No. 389-31 (summarizing updates from and coordination with Mexican Government and Grupo Beta
26   regarding migrant caravan).
     25
        Two Named Plaintiffs did not initially approach POEs on the advice of third parties that they would
27   first need to put their names on waitlists. (See Decl. of Cesar Doe ¶ 4 (told by Grupo Beta that “they
     would put [him] on a list and give [him] a number”); Decl. of Emiliana Doe ¶¶ 9–11 (learned about waitlist
28   from another asylum-seeker and placed herself on the list in the parking lot next to the Chaparral POE.)

                                                       - 15 -
                                                                                                      17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35634 Page 16 of 18



 1   antagonistic or conflicting interests with the unnamed members of the class, and counsel
 2   has shown that they are qualified and willing to prosecute this action vigorously. (See
 3   Medlock Decl. ¶¶ 4–5, ECF No. 390-2.) Thus, the requirements of Rule 23(a)(4) have
 4   been met.
 5         C.     Fed. R. Civ. P. 23(b)(2)
 6         If a proposed class satisfies Rule 23(a)’s requirements, then the proposed class must
 7   also qualify as one of the types of class actions Rule 23(b) identifies. Fed. R. Civ. P. 23(b);
 8   Ellis v. Costco Wholesale Corp., 657 F.3d 970, 979–80 (9th Cir. 2011). Plaintiffs seek
 9   certification of the class and subclass pursuant to Rule 23(b)(2). (Mem. of P. & A. at 6.)
10         Rule 23(b)(2) permits class certification when “the party opposing the class has
11   acted or refused to act on grounds that apply generally to the class, so that final injunctive
12   relief or corresponding declaratory relief is appropriate respecting the class as a whole.”
13   Fed. R. Civ. P. 23(b)(2). The Ninth Circuit has held that “‘it is sufficient’ to meet the
14   requirements of Rule 23(b)(2) [when] ‘class members complain of a pattern or practice
15   that is generally applicable to the class as a whole.’” Rodriguez, 591 F.3d at 1125 (quoting
16   Walters v. Reno, 145 F.3d 1032, 1047 (9th Cir. 1998)). “The rule does not require [the
17   Court] to examine the viability or bases of class members’ claims for declaratory and
18   injunctive relief, but only to look at whether class members seek uniform relief from a
19   practice applicable to all of them.” Id. at 1125; see also Dukes, 564 U.S. at 360 (“The key
20   to the (b)(2) class is the indivisible nature of the injunctive or declaratory remedy
21   warranted—the notion that the conduct is such that it can be enjoined or declared unlawful
22   only as to all of the class members or as to none of them.”) (internal quotation marks
23   omitted).
24         The Court finds that Rule 23(b)(2)’s requirements are plainly met. Plaintiffs Prayer
25   for Relief requests that this Court: (1) declare that Defendants’ Turnback Policy violates
26   the INA, APA, the Due Process Clause of the Fifth Amendment, and/or principles of non-
27   refoulement; and (2) issue injunctive relief prohibiting Defendants from continuing to
28   implement the Policy and requiring Defendants to implement oversight and accountability

                                                  - 16 -
                                                                                            17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35635 Page 17 of 18



 1   procedures related to inspecting and processing asylum-seekers at POEs along the
 2   southern border. (SAC ¶ 304.) This relief would benefit the Named Plaintiffs as well as
 3   all members of the proposed class and subclass in the same manner in a single stroke. See
 4   Parsons, 754 F.3d at 689 (“[E]very [member] in the proposed class is allegedly suffering
 5   the same (or at least a similar) injury and that injury can be alleviated for every class
 6   member by uniform changes in . . . policy and practice.”); see also Inland Empire-
 7   Immigrant Youth Collective v. Nielsen, No. EDCV 17-2048 PSG (SHKx), 2018 WL
 8   1061408, at *12 (C.D. Cal. Feb. 26, 2018).
 9          Defendants claim that because the evidence does not support that CBP officers acted
10   generally to implement each of the eight distinct practices alleged by Plaintiffs, there is no
11   evidence a “Turnback Policy” is applicable to the broader class and therefore no basis for
12   finding that CBP officials “acted or refused to act on grounds that apply generally to the
13   class” as required under Rule 23(b)(2). (Opp’n at 34 (“[T]here is no evidence that
14   Defendants have acted generally to . . . take[] any of the other myriad actions that Plaintiffs
15   claim is part of the same general course of conduct.”).) 26
16          This argument is without merit. Factual differences among class member claims is
17   not a focus of the Rule 23(b)(2) inquiry. See Walters, 145 F.3d at 1047 (noting that “the
18   government’s dogged focus on the factual differences among the class members appears
19   to demonstrate a fundamental misunderstanding” of Rule 23(b)(2)). Plaintiffs allege that
20   CBP officers refused to process asylum-seekers, an act which they claim is unlawful
21   regardless of the grounds for the refusal. (See Mem. of P. & A. at 9 (arguing alternatively
22   that all turnbacks “are categorically unlawful because they exceed CBP’s authority” or that
23   turnbacks in this case are unlawful because “they are based on pretext and an unlawful
24   deterrence motive”).) The officers’ refusal to process asylum-seekers, therefore, is the
25   generally applicable ground for class-wide relief under Rule 23(b)(2). See Walters, 145
26
     26
       Defendants also note that if Rule 23(b)(2) requirements are met, “there are important limits on the relief
27   available to a 23(b)(2) class.” (Opp’n at 35.) Because these contentions concern the scope of the requested
     injunctive relief, which falls outside the class certification inquiry, the Court does not address these
28   arguments in this Order.

                                                        - 17 -
                                                                                                        17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 513 Filed 08/06/20 PageID.35636 Page 18 of 18



 1   F.3d at 1047 (“It is sufficient [for Rule 23(b)(2)] if class members complain of a pattern
 2   or practice that is generally applicable to the class as a whole.”); Rodriguez, 591 F.3d at
 3   1126 (certifying class of immigrant detainees under Rule 23(b)(2) where “relief from a
 4   single practice is requested by all class members”).
 5         Hence, Plaintiffs have shown that the requirements of Rule 23(b)(2) have been met.
 6   IV.   CONCLUSION
 7         Accordingly, the Court ORDERS as follows:
 8         (1)    Plaintiffs’ Motion for Class Certification (ECF No. 390) is GRANTED.
 9                The Court certifies a class consisting of
10                    all noncitizens who seek or will seek to access the U.S. asylum
                      process by presenting themselves at a Class A [POE] on the U.S.-
11                    Mexico border, and were or will be denied access to the U.S.
                      asylum process by or at the instruction of [CBP] officials on or
12                    after January 1, 2016.
13                The Court also certifies a subclass of
14                    “all noncitizens who were or will be denied access to the U.S.
                      asylum process at a Class A POE on the U.S.-Mexico border as a
15                    result of Defendants’ metering policy on or after January 1, 2016.”
16         (2)    Defendants’ Motions to Strike (ECF No. 411, 425) are DENIED AS MOOT;
17         (3)    The related Motion to Seal (ECF No. 432) is TERMINATED AS MOOT.
18         IT IS SO ORDERED.
19

20   Dated: August 6, 2020
21

22

23

24

25

26

27

28


                                                - 18 -
                                                                                            17cv2366
